Proceeding pursuant to CPLR article 78 to review a determination of the respondent James McGowan, Commissioner of the New York State Department of Labor, which, after a fair hearing, confirmed a determination of the respondent Robert Sherman, Commissioner of the Nassau County Department of Social Services, which discontinued the petitioner’s benefits and imposed a sanction of loss of benefits for a period of 180 days.
Adjudged that the determination is confirmed and the proceeding is dismissed, on the merits, with costs.
The review of the determination of an administrative agency after a hearing is limited to whether the determination was supported by substantial evidence (see DeOliveira v New York State Dept. of Motor Vehicles, 271 AD2d 607, 608; Jones v Hudacs, 221 AD2d 531; Bell v Cosgrove, 220 AD2d 745). Evidence may be conflicting in nature, yet still support a finding of substantial evidence (see Duso v Kralik, 216 AD2d 297, 298). Where there is conflicting evidence, the reviewing court may not weigh the evidence (see Decker v Scoralick, 209 AD2d 517, 518).
The finding that the petitioner’s failure to return form 4526, which was needed to verify his registration and attendance in a substance abuse program, was without good cause, and the finding of previous failures by the petitioner to participate in rehabilitation programs, are supported by substantial evidence. The testimony of the agency representative and the petitioner’s admissions support the determination of the Administrative *625Law Judge. As the determination is supported by substantial evidence, we decline to disturb it. Santucci, J.P., Smith, Gold-stein and Friedmann, JJ., concur.